COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


VIRGINIA JOYCE MILLER SMITH
                                               MEMORANDUM OPINION *
v.   Record No. 1111-97-3                          PER CURIAM
                                                NOVEMBER 10, 1997
RANDOLPH MCDONALD SMITH


            FROM THE CIRCUIT COURT OF THE CITY OF SALEM
                        Glen A. Tyler, Judge

           (Harvey S. Lutins; Jonathan S. Kurtin;
           J. Emmette Pilgreen, IV; Charles N. Dorsey;
           Lutins, Shapiro & Kurtin, on brief), for
           appellant.
           (Charles B. Phillips; Phillips & Swanson, on
           brief), for appellee.



     Virginia Joyce Miller Smith appeals from the trial judge's

equitable distribution decision.    She contends that the trial

judge erred by (1) valuing her business at $140,000; (2) finding

the Mason's Creek property to be the separate property of her

husband, Randolph McDonald Smith; and (3) failing to award her

attorney's fees.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.
 See Rule 5A:27.

                          Business Valuation

     The wife contends that no evidence supported the trial

judge's determination that her clothing business had a value of
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
$140,000.   We disagree.   The trial judge considered the evidence

produced at the hearing, including the testimony of the parties'

expert witnesses.   That evidence proved that in 1985 the wife and

her business partner invested approximately $140,000 for the

business, inventory, equipment, and an agreement not to compete.

The evidence also proved that the business' sales increased

during the five years prior to the evidentiary hearing.    Although

a revolving line of credit was available to purchase inventory,

no evidence proved that was a debt that remained outstanding.

Approximately $31,000 in accounts payable existed as of the time

of the hearing.
     The trial judge determined the value of the wife's share in

her business within the range supported by the evidence.

Although the wife estimated that the business was worth $10,000,

the trial judge found that value unrealistic because it was "an

evaluation for the total business at a figure less than half of

the amount of her annual salary withdrawn from the enterprise."

"It is well established that the trier of fact ascertains a

witness' credibility, determines the weight to be given to their

testimony, and has the discretion to accept or reject any of the

witness' testimony."   Street v. Street, 25 Va. App. 380, 387, 488

S.E.2d 665, 668 (1997).    Furthermore, the principle is well

established that "[t]he finder of fact is not required to accept

as conclusive the opinion of an expert."     Lassen v. Lassen, 8 Va.

App. 502, 507, 383 S.E.2d 471, 474 (1989).    The trial judge



                                  2
considered and weighed the testimony of the wife and the experts.

We find the trial judge's valuation of wife's business supported

by the evidence.

            Classification of Mason's Creek Real Estate

     Under Code § 20-107.3(A)(1)(ii), separate property includes

"all property acquired during the marriage by bequest, devise,

descent, survivorship or gift from a source other than the other

party."   The husband proved that his mother deeded the property

on Mason's Creek to him during the parties' marriage.     Although

the deed recited consideration of $15,000, husband testified that

the property was a gift and that he did not pay any money to his

mother as consideration.   The wife asserted that the husband used

marital funds to obtain this property.   However, the husband's

mother corroborated the husband's testimony in her deposition.
     The trial judge found husband's testimony credible,

particularly in light of the mother's pattern of giving husband,

wife, and their children each $10,000 annually.   The testimony

regarding the annual giving and the lack of payment for the

property was credible and rebutted the presumption that the facts

set out in the deed were accurate.   See Code § 8.01-389.

     The wife also claimed that she made extensive renovations to

the property and cleaned and repaired the home after it sustained

flood damage.   On this basis, the wife asserted that the property

became partly marital property. The statute provides that
          [t]he increase in value of separate property
          during the marriage is separate property,
          unless marital property or the personal



                                 3
          efforts of either party have contributed to
          such increases and then only to the extent of
          the increases in value attributable to such
          contributions. The personal efforts of
          either party must be significant and result
          in substantial appreciation of the separate
          property if any increase in value
          attributable thereto is to be considered
          marital property.


Code § 20-107.3(A)(1).

     Although the wife testified that her efforts increased the

value of the Mason's Creek property after a flood, her testimony

proved that both she and the husband restored the property.      Upon

review of the testimony, we cannot say that the wife presented

evidence to require a finding as a matter of law that there was a

substantial appreciation in the value of the home due to her

significant personal efforts.   Accordingly, we conclude that

credible evidence supports the trial judge's classification of

this property as husband's separate property.

                          Attorney's Fees

     An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.       See Graves v. Graves, 4 Va.

App. 326, 333, 357 S.E.2d 554, 558 (1987).      The key to a proper

award of counsel fees is reasonableness under all the

circumstances.   See McGinnis v. McGinnis, 1 Va. App. 272, 277,

338 S.E.2d 159, 162 (1985).   The trial judge noted that the

parties had individual financial resources and declined to order

either to pay the other's fees.    We cannot say that this decision




                                   4
was unreasonable or that the trial judge abused his discretion.




                                5
Accordingly, the decision of the circuit court is summarily

affirmed.

                                                  Affirmed.




                                6